
	

113 S2266 IS: Federal Firefighters Fairness Act of 2014
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2266
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Carper (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend chapter 81 of title 5, United States Code, to establish a presumption that a disability or
			 death of a Federal employee in fire protection activities caused by
			 certain diseases is the result of the performance of the duties of the
			 employee.
	
	
		
			1.
			Short title
			This Act may be cited as the Federal Firefighters Fairness Act of 2014.
		
			2.
			Certain diseases presumed to be work-related cause of disability or death of Federal employees in
			 fire protection activities
			
				(a)
				Definition
				Section 8101 of title 5, United States Code, is amended—(1)in paragraph (18), by striking and at the end;(2)in paragraph (19), by striking	and at the end;(3)in paragraph (20), by striking the period at the end and inserting and; and(4)by adding at the end the following:
					
						
							(21)
							
								employee in fire protection activities means a firefighter, paramedic, emergency medical technician, rescue worker, ambulance personnel,
			 or hazardous material worker, who—
							
								(A)
								is trained in fire suppression;
							
								(B)
								has the legal authority and responsibility to engage in fire suppression;
							
								(C)
								is engaged in the prevention, control, and extinguishment of fires or response to emergency
			 situations where life, property, or the environment is at risk; and
							
								(D)
								performs such activities as a primary responsibility of the job of the individual.
							.
				
				(b)
				Presumption relating to employees in fire protection activities
				Section 8102 of title 5, United States Code, is amended by adding at the end the following:
				
					(c)(1)With regard to an employee in fire protection activities, a disease specified in paragraph (3)
			 shall be presumed to be proximately caused by the employment of such
			 employee, subject to the length of service requirements specified. The
			 disability or death of an employee in fire protection activities due to
			 such a disease shall be presumed to result from personal injury sustained
			 while in the performance of such employee’s duty. Such presumptions may be
			 rebutted by a preponderance of the evidence.(2)Such presumptions apply only if the employee in fire protection activities is diagnosed with the
			 disease for which presumption is sought within 10 years of the last active
			 date of employment as an employee in fire protection activities.(3)The following diseases shall be presumed to be proximately caused by the employment of the employee
			 in fire protection activities:(A)If the employee has been employed for a minimum of 5 years in aggregate as an employee in fire
			 protection activities:(i)Heart disease.(ii)Lung disease.(iii)The following cancers:(I)Brain cancer.(II)Cancer of the blood or lymphatic systems.(III)Leukemia.(IV)Lymphoma (except Hodgkin’s disease).(V)Multiple myeloma.(VI)Bladder cancer.(VII)Kidney cancer.(VIII)Testicular cancer.(IX)Cancer of the digestive system.(X)Colon cancer.(XI)Liver cancer.(XII)Skin cancer.(XIII)Lung cancer.(iv)Any other cancer the contraction of which the Secretary of Labor through regulations determines to
			 be related to the hazards to which an employee in fire protection
			 activities may be subject.(B)Regardless of the length of time an employee in fire protection activities has been employed, any
			 uncommon infectious disease, including but not limited to tuberculosis,
			 hepatitis A, B, or C, the human immunodeficiency virus (HIV), and any
			 other uncommon infectious disease the contraction of which the Secretary
			 of Labor through regulations determines to be related to the hazards to
			 which an employee in fire protection activities may be subject..
			
				(c)
				Report
				Not later than 5 years after the date of enactment of this Act, the National Institute of
			 Occupational Safety and Health in the Centers for Disease Control and
			 Prevention shall examine the implementation of the amendments made by this
			 Act and appropriate
			 scientific and medical data related to the health risks associated with
			 firefighting and submit to Congress a report that shall include—
				
					(1)
					an analysis of the injury claims made pursuant to the amendments made by this Act;
				
					(2)
					an analysis of the available research related to the health risks associated with firefighting; and
				
					(3)
					recommendations for any administrative or legislative actions necessary to ensure that 
			 diseases most associated with firefighting are included in the presumption
			 established under this Act.
				
				(d)
				Effective date
				The amendments made by this Act shall apply to an injury that is first diagnosed or a death that
			 occurs, on or after the date of enactment of this Act.
			
